i          i      i                                                                             i        i       i




                                    MEMORANDUM OPINION


                                             No. 04-08-00423-CR

                                           IN RE Taurus BROWN

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 23, 2008

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 13, 2008, relator Taurus Brown filed a petition for a writ of mandamus and a motion

for leave to file a petition for a writ of mandamus. We construe the petition as raising a complaint

regarding time-served credit. Section 501.0081 of the Texas Government Code sets forth the proper

procedure to be followed in resolving complaints regarding time-served credit. See TEX . GOV ’T

CODE ANN . § 501.0081 (Vernon 2004); see also Ex parte Whiteside, 12 S.W.3d 819, 824 (Tex.

Crim. App. 2000) (Johnson, J., concurring). Brown is not entitled to the relief sought in a mandamus

proceeding in this court. Therefore, the petition is denied. See TEX . R. APP . P. 52.8(a). A motion for




           1
         This proceeding arises out of Cause No.04-02-00012-CRK, styled State of Texas v. Taurus Brown, filed in the
218th Judicial District Court, Karnes County, Texas.
                                                                                         04-08-00423-CR

leave to file a petition for a writ of mandamus is unnecessary in this court. See TEX . R. APP . P. 52.1.

Therefore, the motion is denied as moot.

                                                                PER CURIAM

DO NOT PUBLISH




                                                   -2-